ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA
CONTINENTAL SHELF CASE

(GREECE v. TURKEY)

JUDGMENT OF 19 DECEMBER 1978

1978

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER EGEE
(GRECE c. TURQUIE)

ARRÊT DU 19 DÉCEMBRE 1978
Official citation:

Aegean Sea Continental Shelf,
Judgment, 1.C.J. Reports 1978, p. 3.

Mode officiel de citation:

Plateau continental de la mer Egée,
arrêt, C.I.J. Recueil 1978, p. 3.

 

Sales number: 440
N° de vente:

 

 

 
1978
19 December
General List
No. 62

INTERNATIONAL COURT OF JUSTICE
YEAR 1978

19 December 1978

AEGEAN SEA
CONTINENTAL SHELF CASE

(GREECE v. TURKEY)

JURISDICTION OF THE COURT

Pursuit of negotiations during judicial proceedings no impediment to exercise of
jurisdiction—Existence of legal dispute.

Jurisdiction of the Court—Question of applicability of 1928 General Act for
Pacific Settlement of International Disputes and relevance of reservation in Appli-
cant’s instrument of accession—Reciprocal enforcement of the reservation in the
procedural circumstances of the case.

Interpretation of reservation—Whether single reservation or two distinct and
autonomous reservations—Grammatical interpretation—Intention of reserving
State having regard to the context—Generic meaning of term “disputes relating to
territorial status”—Scope follows evolution of the law—Present dispute regarding
entitlement to and delimitation of continental shelf areas relates to territorial status
of Greece.

Joint communiqué issued by Heads of Government as basis of jurisdiction— Ques-
tion of form not conclusive—Interpretation in the light of the context.

JUDGMENT

Present: President JIMENEZ DE ARECHAGA; Vice-President NAGENDRA SINGH;
Judges FORSTER, GROS, LACHS, DILLARD, DE CASTRO, MoROZOV, Sir
Humphrey WaLpock, Rupa, MOSLER, ELIAS, TARAZI; Judge ad hoc
STASSINOPOULOS; Registrar AQUARONE.
4 AEGEAN SEA (JUDGMENT)

In the case concerning the Aegean Sea continental shelf,
between

the Hellenic Republic,
represented by

H.E. Mr. Sotirios Konstantopoulos, Ambassador of Greece to the Nether-
lands,

as Agent,
assisted by

Mr. Constantin Economides, Legal Adviser and Head of the Legal Depart-
ment of the Greek Ministry of Foreign Affairs,

as Agent, advocate and counsel,

Mr. D. P. O’Connell, Q.C., Member of the English Bar, Chichele Professor of
Public International Law in the University of Oxford,

Mr. Roger Pinto, Professor in the Faculty of Law and Economics, University
of Paris,

Mr. Paul De Visscher, Professor in the Faculty of Law, University of
Louvain,

Mr. Prosper Weil, Professor in the Faculty of Law and Economics, University
of Paris,

Mr. Dimitrios Evrigenis, Dean of the Faculty of Law and Economics, Univer-
sity of Thessaloniki,

as advocates and counsel,
H.E. Mr. Constantin Stavropoulos, Ambassador,
as counsel,

Mr. Emmanuel Roucounas, Professor in the Faculty of Law, University of
Athens,

as advocate and counsel,
and by

Mr. Christos Macheritsas, Special Counsellor, Legal Department of the Greek
Ministry of Foreign Affairs,

as expert adviser,
and

the Republic of Turkey,

THE Court,
composed as above,
delivers the following Judgment:

1. Byaletter of 10 August 1976, received in the Registry of the Court the same
day, the Minister for Foreign Affairs of the Hellenic Republic transmitted to the
Registrar an Application instituting proceedings against the Republic of Turkey
in respect of a dispute concerning the delimitation of the continental shelf

5
5 AEGEAN SEA (JUDGMENT)

appertaining to Greece and Turkey in the Aegean Sea, and the rights of the
parties thereover. In order to found the jurisdiction of the Court, the Application
relied on, firstly, Article 17 of the General Act for the Pacific Settlement of
International Disputes of 1928, read together with Article 36, paragraph 1, and
Article 37 of the Statute of the Court; and secondly, a joint communiqué issued
at Brussels on 31 May 1975, following an exchange of views between the Prime
Ministers of Greece and Turkey.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was at
once communicated to the Government of Turkey. In accordance with para-
graph 3 of that Article, all other States entitled to appear before the Court were
notified of the Application.

3. Pursuant to Article 31, paragraph 3, of the Statute of the Court, the
Government of Greece chose Mr. Michel Stassinopoulos, former President of
the Hellenic Republic, former President of the Council of State, to sit as judge ad
hoc in the case. The Government of Turkey did not seek to exercise the right
conferred on it by that Article to choose a judge ad hoc.

4. On 10 August 1976, the same day as the Application was filed, the Agent of
Greece filed in the Registry of the Court a request for the indication of interim
measures of protection under Article 33 of the General Act of 1928 for the Pacific
Settlement of International Disputes, Article 41 of the Statute, and Article 66
of the Rules of Court as adopted on 6 May 1946 and amended on 10 May
1972.

5. On 26 August 1976, a letter, dated 25 August 1976, was received in the
Registry from the Secretary-General of the Turkish Ministry of Foreign Affairs,
enclosing the “Observations of the Government of Turkey on the request by the
Government of Greece for provisional measures of protection dated The Hague,
10 August 1976”. In these observations, the Turkish Government, inter alia,
contended that the Court had no jurisdiction to entertain the Application.

6. By an Order dated 11 September 1976, the Court, after finding that the
circumstances were not then such as to require the exercise of its power under
Article 41 of the Statute to indicate interim measures of protection, decided that
the written proceedings should first be addressed to the question of the juris-
diction of the Court to entertain the dispute.

7. By an Order dated 14 October 1976 the President of the Court fixed
time-limits for the written proceedings on the question of jurisdiction, namely,
18 April 1977 for the filing of a Memorial by Greece, and 24 October 1977 for the
filing of a Counter-Memorial by Turkey. By a further Order dated 18 April 1977,
at the request of Greece these time-limits were extended by the President to
18 July 1977 and 24 April 1978 respectively. The Memorial of the Government of
Greece was filed within the extended time-limit fixed therefor, and was commu-
nicated to the Government of Turkey. No Counter-Memorial was filed by the
Government of Turkey and, the written proceedings being thus closed, the case
was ready for hearing on 25 April 1978, the day following the expiration of the
time-limit fixed for the Counter-Memorial of Turkey.

8. On 24 April 1978, the date fixed for the filing of the Counter- Memorial of
Turkey, a letter dated the same day was received in the Registry from the
Ambassador of Turkey to the Netherlands, in which it was stated, inter alia, that
it was evident that the Court had no jurisdiction to entertain the Greek Appli-

6
6 AEGEAN SEA (JUDGMENT)

cation in the circumstances in which it was seised thereof, and that consequently
the Government of Turkey did not intend to appoint an agent or file a Counter-
Memorial.

9. On 25 April 1978, the Court, taking account of a request by the Govern-
ment of Greece, fixed 4 October 1978 as the date for the opening of the oral
proceedings on the question of the jurisdiction of the Court. On 11 September
1978, a request was made by Greece that the opening of the oral proceedings be
postponed for a substantial period. The Court, after taking into account the
views of both interested States and the course of the proceedings since the
Application was filed, considered that such a postponement was not Justified and
that the hearings, being limited to the question whether the Court had jurisdic-
tion to entertain the dispute, did not affect the issues of substance dividing the
parties, which were the subject of negotiations between them. Consequently, the
Court decided to defer the opening of the oral proceedings only until 9 October
1978.

10. On 9, 10, 11, 12, 13, 16 and 17 October 1978, public hearings were held, in
the course of which the Court heard the oral argument, on the question of the
Court’s jurisdiction, advanced by Mr. Sotirios Konstantopoulos, Agent of
Greece, Mr. Constantin Economides, Agent, advocate and counsel, and Mr.
Daniel O’Connell, Q.C., Mr. Roger Pinto, Mr. Paul De Visscher, Mr. Prosper
Weil and Mr. Dimitrios Evrigenis, counsel, on behalf of the Government of
Greece. The Turkish Government was not represented at the hearings.

11. The Government of Burma requested that the pleadings and annexed
documents in the case should be made available to it in accordance with
Article 48, paragraph 2, of the Rules of Court. Greece and Turkey having been
consulted, and no objection having been made to the Court, it was decided to
accede to the request.

12. In the course of the written proceedings, the following submissions were
presented on behalf of the Government of Greece:

in the Application:

“The Government of Greece requests the Court to adjudge and
declare:

(i) that the Greek islands referred to in paragraph 29 [of the Application],
as part of the territory of Greece, are entitled to the portion of the
continental shelf which appertains to them according to the applicable
principles and rules of international law;

(ii) what is the course of the boundary (or boundaries) between the
portions of the continental shelf appertaining to Greece and Turkey in
the Aegean Sea in accordance with the principles and rules of inter-
national law which the Court shall determine to be applicable to the
delimitation of the continental shelf in the aforesaid areas of the
Aegean Sea;

(iii) that Greece is entitled to exercise over its continental shelf sovereign
and exclusive rights for the purpose of researching and exploring it and
exploiting its natural resources;

(iv) that Turkey is not entitled to undertake any activities on the Greek
continental shelf, whether by exploration, exploitation, research or
otherwise, without the consent of Greece;
7 AEGEAN SEA (JUDGMENT)

(v) that the activities of Turkey described in paragraphs 25 and 26 [of the
Application] constitute infringements of the sovereign and exclusive
rights of Greece to explore and exploit its continental shelf or to
authorize scientific research respecting the continental shelf;

(vi) that Turkey shall not continue any further activities as described above
in subparagraph (iv) within the areas of the continental shelf which the
Court shall adjudge appertain to Greece.”

in the Memorial:

“... the Government of Greece requests the Court to adjudge and declare
that, whether, on the basis of Article 17 of the General Act for the Pacific
Settlement of International Disputes, 1928, read with Articles 36, para-
graph 2, and 37 of the Statute of the Court, or on the basis of the joint
communiqué of Brussels dated 31 May 1975, the Court is competent to
entertain the dispute between Greece and Turkey on the subject of the
delimitation of the continental shelf appertaining to the two countries in the
Aegean Sea”.

13. At the close of the oral proceedings, the following written submission was
filed in the Registry of the Court on behalf of the Government of Greece:

“The Government of Greece submits that the Court be pleased to declare
itself competent to entertain the dispute between Greece and Turkey on the
delimitation of the respective areas of continental shelf appertaining to
either country in the Aegean.”

14. No pleadings were filed by the Government of Turkey, and it was not
represented at the oral proceedings; no formal submissions were therefore made
by that Government. The attitude of the Government of Turkey with regard to
the question of the Court’s jurisdiction has however been defined in its commu-
nications to the Court of 25 August 1976, 24 April 1978, and 10 October 1978.
The last-mentioned communication was received in the Registry on the morning
of the second day of the public hearings, and was transmitted to the Agent of
Greece by the Registrar later the same day. In these circumstances account can
be taken of its contents only to the extent that the Court finds appropriate in
discharging its duty, under Article 53 of the Statute, to satisfy itself as to its
jurisdiction to entertain the Application.

15. It is to be regretted that the Turkish Government has failed to
appear in order to put forward its arguments on the issues arising in the
present phase of the proceedings and the Court has thus not had the
assistance it might have derived fromsuch arguments or from any evidence
adduced in support of them. Nevertheless, the Court, in accordance with
its Statute and its settled jurisprudence, must examine proprio motu the
question of its own jurisdiction to consider the Application of the Greek

8
8 AEGEAN SEA (JUDGMENT)

Government. Furthermore, in the present case the duty of the Court to
make this examination on its own initiative is reinforced by the terms of
Article 53 of the Statute of the Court. According to this provision, when-
ever one of the parties does not appear before the Court, or fails to defend
its case, the Court, before finding upon the merits, must satisfy itself that it
has jurisdiction. Before proceeding further, however, the evolution of the
main events leading to the bringing of this dispute before the Court must
be outlined.

16. Towards the end of 1973 the Turkish Government granted licences
to carry out exploration for petroleum in submarine areas of the Aegean
Sea, including areas which encroached upon the continental shelf which,
according to the Greek Government, appertains to certain Greek islands.
By a Note Verbale of 7 February 1974, the Greek Government, basing
itself on international law as codified by Articles 1 (b) and 2 of the 1958
Geneva Convention on the Continental Shelf, questioned the validity of
the licences granted by Turkey, reserved its sovereign rights over the
continental shelf adjacent to the coasts of the said islands, and contended
that the continental shelf required to be delimited between the two States
on a basis of equidistance by means of a median line. The Turkish
Government replied, by a Note Verbale of 27 February 1974, that “the
Greek Islands situated very close to the Turkish coast do not possess a
[continental] shelf of their own”, and disputed the applicability of the
principle of equidistance; while reserving its rights, it stated that it con-
sidered it appropriate to seek by means of agreement a solution in confor-
mity with the rules of international law. In its reply of 24 May 1974, the
Greek Government indicated that it was not opposed to a delimitation
based on the provisions of present day positive international law, “as
codified by the 1958 Geneva Convention on the Continental Shelf’; the
Turkish Government in its turn, on 5 June 1974, stated that it was the duty
of the two Governments to use every endeavour to bring about agreed
solutions of the various problems arising by reason of the fact that they
were neighbours in the Aegean Sea; it expressed readiness to enter into
negotiations for the delimitation of the continental shelf between the two
countries.

17. On 29 May 1974 the Turkish vessel Candarli began a programme of
exploration in waters which were wholly or partly superjacent to the
continental shelf in the Aegean Sea which, according to the Greek Govern-
ment, appertains to Greece. The Greek Government, in a Note of 14 June
1974, observed that this exploration was a breach of Greece’s exclusive
sovereign rights and lodged a vigorous protest. The Turkish Government,
in its reply of 4 July 1974, refused to accept the Greek protest. Another
protest in respect of further licences for exploration was made by Greece

9
9 AEGEAN SEA (JUDGMENT)

on 22 August 1974; Turkey refused to accept it on 16 September 1974, and
repeated the suggestion of negotiations.

18. On 27 January 1975 the Greek Government proposed to the
Turkish Government that the differences over the applicable law as well as
over the substance of the matter be referred to the International Court of
Justice, and it stated that, without prejudice to its right to initiate Court
proceedings unilaterally, it saw considerable advantages in reaching joint-
ly with the Turkish Government a special agreement for reference to the
Court. On 6 February 1975 the Turkish Government answered expressing
the hope that the Government of Greece would “agree, with priority, to
enter into negotiations . .. on the question of the Aegean Sea continental
shelf”, adding that in principle it considered favourably the proposal to
refer the dispute jointly to the Court. To this effect it proposed talks
between the two Governments at ministerial level. On 10 February 1975
the Greek Government agreed that talks should be held in order to draft
the terms of a special agreement.

19. On 17-19 May 1975 the Ministers for Foreign Affairs of Greece and
Turkey met in Rome and gave initial consideration to the text of a special
agreement concerning the submission of the matter to the International
Court of Justice. On 31 May 1975 the Prime Ministers of the two countries
met in Brussels and issued the joint communique relied on as conferring
jurisdiction in this case, the terms of which will be examined in detail later
in the present Judgment. They also defined the general lines on the basis of
which the subsequent meetings of the representatives of the two Govern-
ments would take place and decided to bring forward the date of a meeting
of experts concerning the question of the continental shelf of the Aegean
Sea.

20. Ina Note of 30 September 1975 the Turkish Government reiterated
the view it had advanced at the meeting in Rome, that it would not be in the
interest of the two countries to submit the dispute to the Court without first
attempting meaningful negotiations. It recalled that in Rome it had also
expressed the view that delimitation negotiations should take place paral-
lel with the preparation of a special agreement, and that it had been agreed
that those issues which could not be resolved by negotiations would be
jointly submitted to the Court. In a Note of 2 October 1975 the Greek
Government contended that it had been agreed in Brussels on 31 May 1975
that the issue would first be formally submitted to the Court and that
talks with a view to an eventual agreed solution were not excluded to
follow.

21. In a Note of 18 November 1975 the Turkish Government disputed
this interpretation and invited the Greek Government to conduct mean-
ingful negotiations for an agreed equitable settlement, as well as for
considering joint submission of unresolved but well-defined legal issues, if
necessary, to the Court. In a Note of 19 December 1975 the Greek

10
10 AEGEAN SEA (JUDGMENT)

Government expressed the view that since negotiation was in any case
necessary in order to proceed with the drafting of the special agreement, it
was understood that if in the course of that negotiation proposals were
made for the elimination of points of disagreement concerning delimita-
tion, those proposals would be given appropriate consideration. In accor-
dance with the views expressed in the above communications, meetings of
experts took place in Berne from 31 January to 2 February and on 19 and
20 June 1976, but no agreement was reached.

22. On 13 July 1976 a Turkish Government press release was issued
concerning researches that would be undertaken by the Turkish seismic
research vessel Mta-Sismik I in the Turkish territorial sea and the high
seas, and in a statement on Turkish radio on 24 July 1976 the Turkish
Foreign Minister indicated that these researches would be carried out in
the areas of the Aegean claimed by Turkey, and could extend to all areas of
the Aegean outside the territorial waters of Greece. When the vessel
pursued its researches into areas where, in the view of the Greek Govern-
ment, the continental shelf appertains to Greece, that Government made a
diplomatic protest to the Turkish Government in a Note Verbale dated
7 August 1976, and on 10 August 1976 referred the matter simultaneously
to the International Court of Justice and to the Security Council.

23. On 25 August 1976 the Security Council adopted resolution 395
(1976) to which the Court has referred in its Order of 11 September 1976.
The operative part of the Security Council resolution called on the two
Governments “to resume direct negotiations over their differences” and
appealed to them “to do everything within their power to ensure that this
results in mutually acceptable solutions” (para. 3). Paragraph 4 of this
resolution invited:

“... the Governments of Greece and Turkey in this respect to con-
tinue to take into account the contribution that appropriate judicial
means, in particular the International Court of Justice, are qualified
to make to the settlement of any remaining legal differences that they
may identify in connection with their present dispute”.

24. While the present case was pending before the Court, Greece and
Turkey resumed their negotiations, in accordance with the Security Coun-
cil resolution. Their Ministers for Foreign Affairs met in New York on
1 October 1976 and agreed that the question of the delimitation of the
Aegean continental shelf should be the subject of negotiations between the
two Governments with the aim of reaching a mutually acceptable settle-
ment. There followed a meeting in Berne between representatives of the
two Governments from 2 to 11 November 1976, which outlined the proce-
dure for future negotiations. It was also agreed that the negotiations would
be confidential.

11
11 AEGEAN SEA (JUDGMENT)

25. The subsequent meeting of Ministers for Foreign Affairs of the two
States in Brussels ended in a Joint Communiqué published on 1] Decem-
ber 1976 which expressed satisfaction with the previous meeting in Berne.
At their next meeting on 29 January 1977 at Strasbourg, the two Ministers
for Foreign Affairs exchanged views on the subject of the negotiations
relating to the question of the continental shelf which were to begin in
London on 31 January 1977. The Ministers met again at Strasbourg on
28 April 1977 and decided to continue negotiations on the subject of the
delimitation of the continental shelf, fixing a meeting of their experts,
which took place in Paris at the beginning of June 1977. Again on 9 De-
cember 1977 the Ministers agreed in Brussels that there should shortly bea
meeting of the experts on the question of the continental shelf. This
meeting took place in Paris in mid-February 1978.

26. The Prime Ministers of Greece and Turkey met at Montreux on
10-11 March 1978 and at Washington on 29 May 1978; they decided that a
meeting between the Secretaries-General of the Foreign Ministries of
Greece and Turkey should take place in Ankara on 4-5 July 1978. These
officials, after their meeting in July, decided to meet again in Athens in
September 1978. In Athens they agreed that “the bilateral talks related to
the continental shelf question should be resumed at the appropriate level
on or about the | of December 1978”.

*
* *

27. In his letter of 24 April 1978 to the Registrar, the Ambassador of
Turkey to the Netherlands stated inter alia:

“It should, in the view of the Government of Turkey, be recalled
that that Application was filed although the two Governments had
not yet begun negotiations on the substantive issue, as is clearly
apparent from the contents of the Notes exchanged by the two
Governments. It was however always contemplated between them
that they would seek, through meaningful negotiations, to arrive at an
agreement which would be acceptable to both parties.”

The letter recalled that the Security Council, by its resolution 395 (1976),
called upon both Governments “to settle their problems primarily by
means of direct negotiations in order that these might result in mutually
acceptable solutions”. It argued that it was in pursuance of that resolution
that the Berne Agreement of 11 November 1976 provided in Article 1
that:

“The two Parties agree that the negotiations shall be frank,
thoroughgoing and pursued in good faith with a view to reaching an
agreement based on their mutual consent with regard to the
delimitation of the continental shelf as between themselves.”

12
12 AEGEAN SEA (JUDGMENT)

28. After recalling the 10-11 March 1978 meeting at Montreux between
the Prime Ministers, the letter claimed that:

“The necessary conditions for the conduct of frank and serious
negotiations, and the spirit which should motivate the parties
concerned, with a view to the settlement of their problems by such
negotiations, are not reconcilable with the continuation of interna-
tional judicial proceedings.”

Furthermore, in a Note Verbale to the Greek Government of 29 September
1978 concerning the Greek request for a postponement of the beginning of
the oral proceedings in the case, the Turkish Government objected to the
postponement, and expressed the opinion that:

“_. . the discontinuance of the proceedings and the removal of the case
from the list of the International Court of Justice would be more
conducive to the creation of a favourable political climate for an
agreed settlement”.

29. The Turkish Government’s attitude might thus be interpreted as
suggesting that the Court ought not to proceed with the case while the
parties continue to negotiate and that the existence of active negotiations
in progress constitutes an impediment to the Court’s exercise of jurisdic-
tion in the present case. The Court is unable to share this view. Negotiation
and judicial settlement are enumerated together in Article 33 of the Char-
ter of the United Nations as means for the peaceful settlement of disputes.
The jurisprudence of the Court provides various examples of cases in
which negotiations and recourse to judicial settlement have been pursued
pari passu. Several cases, the most recent being that concerning the Trial of
Pakistani Prisoners of War U.C.J. Reports 1973, p. 347), show that judicial
proceedings may be discontinued when such negotiations result in the
settlement of the dispute. Consequently, the fact that negotiations are
being actively pursued during the present proceedings is not, legally, any
obstacle to the exercise by the Court of its judicial function.

30. The above-mentioned observations of the Turkish Government
might also be interpreted as making the point that there is no dispute
between the parties while negotiations continue, so that the Court could
not for that reason be seised of jurisdiction in this case. As the Court
recognized in its Order of 11 September 1976, the existence of a dispute can
hardly be open to doubt in the present case. Counsel for Greece correctly
stated that there is in fact a double dispute between the parties:

“There is a dispute about what the continental shelf boundaries in
the Aegean Sea should be, and there is a dispute as to the method
whereby this first dispute should be settled—whether by negotiation

13
13 AEGEAN SEA (JUDGMENT)

alone or by submission to a tribunal competent to exercise jurisdiction
in the matter, either following upon negotiations or even in the
absence of them.”

31. Again, in the Turkish Ambassador’s letter of 24 April 1978, the
further argument is advanced that the dispute between Greece and Turkey
is “of a highly political nature”. But a dispute involving two States in
respect of the delimitation of their continental shelf can hardly fail to have
some political element and the present dispute is clearly one in which “the
parties are in conflict as to their respective rights”. Greece has asked the
Court to pronounce on its submissions “in accordance with the ... prin-
ciples and rules of international law”. Turkey, for its part, has invoked
legal grounds in reply to the Greek claim, such as the existence of “special
circumstances”. It is clear from the submissions in the Greek Application
and Memorial, as well as in the observations in the various Turkish
diplomatic communications to Greece, that Greece and Turkey are in
conflict as to the delimitation of the spatial extent of their sovereign rights
over the continental shelf in the Aegean Sea. Thus there are certain
sovereign rights being claimed by both Greece and Turkey, one against the
other and it is manifest that legal rights lie at the root of the dispute that
divides the two States. The Court therefore finds that a legal dispute exists
between Greece and Turkey in respect of the continental shelf in the
Aegean Sea.

€
* *

32. The Court will now proceed to the consideration of its jurisdiction
with respect to this dispute. In paragraph 32 of the Application the Greek
Government has specified two bases on which it claims to found the
Jurisdiction of the Court in the present dispute. Although it is said in
paragraph 3 of the Greek Memorial on the question of jurisdiction that
these two bases “mutually strengthen each other”, they are quite distinct
and will therefore be examined separately.

33. The first basis of jurisdiction is formulated in paragraph 32 (1) of
the Application as follows :

“Article 17 of the General Act for the Pacific Settlement of Inter-
national Disputes, 1928, read together with Articles 36 (1) and 37 of
the Statute of the Court. Respectively on 14 September 1931 and
26 June 1934, Greece and Turkey acceded to this instrument, which is
still in force for both of them. The texts of these accessions were
accompanied by declarations which are irrelevant to the present
case.”

34. Article 17 of the General Act of 1928 forms part of Chapter II of the
Act, entitled “Judicial Settlement”, and reads as follows:

14
14 AEGEAN SEA (JUDGMENT)

“Ail disputes with regard to which the parties are in conflict as to
their respective rights shall, subject to any reservations which may be
made under Article 39, be submitted for decision to the Permanent
Court of International Justice, unless the parties agree, in the manner
hereinafter provided, to have resort to an arbitral tribunal. It is
understood that the disputes referred to above include in particular
those mentioned in Article 36 of the Statute of the Permanent Court
of International Justice.”

The Article thus provides, under certain conditions, for the reference to the
former Permanent Court of International Justice of disputes with regard to
which the parties are in conflict as to their respective rights. Article 37 of
the Statute of this Court, however, states that:

“Whenever a treaty or convention in force provides for reference of
a matter to...the Permanent Court of International Justice, the
matter shall, as between the parties to the present Statute, be referred
to the International Court of Justice.”

The effect of that Article, as this Court emphasized in the Barcelona
Traction, Light and Power Company, Limited, Preliminary Objections, case
U.CJ. Reports 1964, at pp. 31-39) is that, as between parties to the Statute,
this Court is substituted for the Permanent Court in any treaty or conven-
tion in force, the terms of which provide for reference of a matter to the
Permanent Court. Accordingly any treaty or convention providing for
reference of any matter to the Permanent Court is capable as between the
parties to the present Statute of furnishing a basis for establishing the
Court’s jurisdiction in regard to a dispute, on condition that the treaty or
convention applies to the particular matter in question and is in force as
between the parties to that dispute. Clearly, Article 17 of the General Act
of 1928, here invoked by Greece, contains a jurisdictional clause which
does provide for reference to the Permanent Court of certain specified
matters, namely, “all disputes with regard to which the parties are in
conflict as to their respective rights”. It follows that, if the 1928 Act is
considered to be a convention in force between Greece and Turkey and
applicable to the “matter” which is the subject of the present dispute, the
Act, read in combination with Article 37, and Article 36, paragraph 1, of
the Statute, may suffice to establish the Court’s jurisdiction in the present
case.

35. The General Act came into force in accordance with its terms on
16 August 1929, and Greece became a party to the Act by depositing an
instrument of accession on 14 September 1931, subject to certain reserva-
tions. Turkey likewise became a party to the Act by depositing an instru-
ment of accession on 26 June 1934 which, also, was subject to certain
reservations. In consequence, the General Act undoubtedly became a
convention in force as between Greece and Turkey on the ninetieth day
following the deposit of Turkey’s instrument of accession, in accordance

15
15 AEGEAN SEA (JUDGMENT)

with Article 44, paragraph 2, of the Act; nor is there any record of either
Greece or Turkey having notified the Secretary-General, in conformity
with Article 45, paragraph 3, of its denunciation of the Act. The Greek
Government maintains that, in these circumstances, the General Act must
be presumed to be still in force as between Greece and Turkey, in virtue of
paragraph 2 of Article 45, under which the Act is expressed to remain in
force for “successive periods of five years in the case of Contracting Parties
which do not denounce it at least six months before the expiration of the
current period”. It further maintains that neither the reservations in
Greece’s own instrument of accession nor those in the Turkish instrument
have any relevance to the present dispute, and that Article 17 of the
General Act accordingly constitutes a valid basis for the exercise of the
Court’s jurisdiction in the present case under Article 36, paragraph 1, of
the Statute.

36. The Turkish Government, on the other hand, in the observations
which it transmitted to the Court with its letter to the Registrar of 25
August 1976, contested the Greek Government’s right to invoke Article 17
of the General Act in the present case on both counts. It there took the
position that the General Act is no longer in force and that, whether or not
the General Act is in force, it is inapplicable as between Greece and
Turkey. In this connection, the Turkish Government has emphasized “that
at no time during the exchanges of documents and discussions concerning
the continental shelf areas of the Aegean Sea has any Greek representative
made any mention of the General Act of 1928”.

37. In 1948, the General Assembly of the United Nations undertook a
study of the text of the General Act of 1928 with a view to restoring its full
efficacy, since this had been impaired in some respects as a result of the
dissolution of the League of Nations and the disappearance of its organs.
On 29 April 1949, the General Assembly adopted resolution 268A-III, by
which it instructed the Secretary-General to prepare the text of a “Revised
General Act for the Pacific Settlement of International Disputes” incor-
porating the amendments which it had adopted, and to hold it open to
accession by States. Explaining the reasons for this instruction, the Pream-
ble to the resolution, inter alia, stated:

“Whereas the amendments hereafter mentioned are of a nature to
restore to the General Act its original efficacy;

Whereas these amendments will only apply as between States
having acceded to the General Act as thus amended and, as a conse-
quence, will not affect the rights of such States, parties to the Act as
established on 26 September 1928, as should claim to invoke it in so
far as it might still be operative.”

16
16 AEGEAN SEA (JUDGMENT)

The Secretariat, in a memorandum of 4 May 1948, had provided a list of
the States which up to 31 July 1946 had acceded to the 1928 Act and that
list included both Greece and Turkey. The publication Multilateral treaties
in respect of which the Secretary-General performs depositary functions—List
of signatures, notifications, accessions, etc., as at 31 December 1977 lists
Greece and Turkey.

38. The question of the status of the General Act of 1928 as a conven-
tion in force for the purpose of Article 37 of the Statute of the Court has
already been raised, though not decided, in previous cases before the
Court. In the Nuclear Tests cases Australia and New Zealand each took the
position that the 1928 Act continues in force for States which have not
denounced it in conformity with Article 45 of the Act, whereas France
informed the Court that, as a result of the dissolution of the League of
Nations, it considered the Act to be no longer in force (.C.J. Pleadings,
Nuclear Tests, Vol. I, p. 348). Similarly, in the Trial of Pakistani Prisoners
of War case, Pakistan invoked the 1928 Act as a basis for the exercise of the
Court’s jurisdiction in that case, whereas in a letter to the Court, the
respondent State, India, stated that the 1928 Act “is either not in force or,
in any case, its efficacy is impaired by the fact that the organs of the League
of Nations and the Permanent Court of International Justice to which it
refers have now disappeared” (1.CJ. Pleadings, Trial of Pakistani Prisoners
of War, p. 143). The Court also has cognizance of the fact that on 10 Jan-
uary 1974 the Secretary-General of the United Nations received a commu-
nication from the Government of the French Republic reaffirming its view
as Stated above, and notifying him that, with respect to any State or any
institution that might contend that the General Act is still in force, the
letter was to be taken as constituting a denunciation of the Act in confor-
mity with Article 45 thereof. The Court is further aware that in a letter to
the Secretary-General, received on 8 February 1974, the United Kingdom,
after referring to the fact that doubts had been raised as to the continued
legal force of the General Act, gave notice of its denunciation of the Act in
accordance with Article 45, paragraph 2, in so far as it might be considered
as still in force, and that by a notification of 15 September 1974 India
informed the Secretary-General that it had never regarded itself as bound
by the Act since its independence, whether by succession or otherwise. At
the same time, the Court observes that a considerable number of other
States, listed by the Secretary-General as at 31 December 1977 as having
acceded to the Act, have not up to the present date taken steps to denounce
it nor voiced any doubts regarding the status of the Act today.

39. Although under Article 59 of the Statute “the decision of the Court
has no binding force except between the parties and in respect of that

17
17 AEGEAN SEA (JUDGMENT)

particular case”, itis evident that any pronouncement of the Court as to the
status of the 1928 Act, whether it were found to be a convention in force or
to be no longer in force, may have implications in the relations between
States other than Greece and Turkey. Moreover, in the present proceed-
ings the question has also been raised of the actual relevance of the General
Act as a potential source of the Court’s jurisdiction with respect to the
subject-matter of the present dispute. In paragraph 32 (1) of the Applica-
tion, the text of which has already been set out in paragraph 33 above, the
Greek Government itself, when invoking the General Act, drew attention
to the fact that both the Greek and Turkish instruments of accession to the
Act were accompanied by declarations, and categorically affirmed that
these declarations “are irrelevant to the present case”. These declarations
contained reservations to the Act made respectively by Greece and Turkey,
which are for the most part without relevance to the present dispute. But
this is not the case in regard to reservation (b} contained in the declaration
which accompanied Greece’s instrument of accession; for in its observa-
tions of 25 August 1976 the Turkish Government unequivocally took the
position that, whether or not the General Act is assumed to be still in force,
it is subject to a clause, i.e., reservation (b), which would exclude the
Court’s competence with respect to the present dispute. The Turkish
Government there declared that in conformity with Article 39, paragraph
3, of the Act, “Turkey opposes reservation (b) to the Greek Application”.
In its further letter to the Registrar of 24 April 1978 the Turkish Govern-
ment informed the Court that it maintained its view that the Court has no
jurisdiction to entertain the Greek Application for the reasons which it had
explained in its earlier letter of 25 August 1976.

40. The Court is thus confronted with a situation in which, even if the
General Act is to be considered a convention in force, its whole relevance
as a potential source of the Court’s jurisdiction in a matter concerning a
coastal State’s sovereign rights over the continental shelf is contested by
the Turkish Government. Clearly, if the Turkish Government’s view of the
effect of reservation (b) on the applicability of the Act as between Greece
and Turkey with respect to the subject-matter of the present dispute is
found by the Court to be justified, a finding on the question whether the
Act is or is not a convention in force today ceases to be essential for the
Court’s decision regarding its jurisdiction to entertain the present Appli-
cation. As was pointed out by the Court in the Certain Norwegian Loans
case, when its competence is challenged on two separate grounds, “the
Court is free to base its decision on the ground which in its judgment is
more direct and conclusive” (.CJ. Reports 1957, p.25). Accordingly,
taking account of the nature of the issue raised in the present proceedings
concerning the General Act, the Court will at once address itself to the
effect of reservation (b) on the applicability of the Act with respect to the
subject-matter of the present dispute.

*

18
18 AEGEAN SEA (JUDGMENT)

41. The Greek Government has advanced the contention at the public
hearings that reservation (b) should, in any event, be left out of consider-
ation altogether by the Court because the question of its effect on the
application of the General Act with respect to the present dispute was not
raised by Turkey as a preliminary objection in conformity with Article 67
of the Rules of Court. Consequently, in its view, since Turkey has not filed
a preliminary objection in accordance with the conditions laid down in
Article 67 of the Rules, it cannot be regarded as having “enforced” the
reservation in conformity with Article 39, paragraph 3, of the General
Act.

42. The Greek Government recognizes that “the Court, whose jurisdic-
tion is international, is not bound to attach to matters of form the same
degree of importance which they might possess in municipal law” (Mav-
rommatis Palestine Concessions, P.C.1.J., Series À, No. 2, at p. 34); and also
that in previous cases where the respondent has not appeared, the Court
has taken into account all the elements before it, including those supplied
by extra-procedural communications from the respondent, for the purpose
of satisfying itself as to whether its jurisdiction was established. It further
recognizes that, even when the respondent has not informed the Court of
its attitude, the Court has proprio motu enquired into the possible objec-
tions to its jurisdiction in the case. It maintains, however, that in previous
cases the Court has never gone further than to take account of “objec-
tions”, “legal arguments” or “contentions” advanced by the respondent or
conceived of by the Court (cf. Fisheries Jurisdiction, I.C.J. Reports 1973, at
pp. 7-8; Nuclear Tests, I.C.J. Reports 1974, at pp. 257 and 461). It then asks
whether, in a case like the present, the Court can go so far as to substitute
itself for the absent government by enforcing proprio motu in place of that
government the reservation of the Applicant, thus assimilating the extra-
procedural expression of a desire to take advantage of the reservation to
the procedural expression of a decision to enforce it. To do so, the Greek
Government suggests, would be to take liberties with the provisions both
of Article 39, paragraph 3, of the General Act and of Article 67 of the
Rules.

43. The procedural objection advanced by Greece to reservation (b)’s
being taken into consideration does not appear to the Court to be convin-
cing. According to the information before the Court, no mention was made
of the General Act during the negotiations, so that the first mention of the
Act by Greece in the present dispute was in its Application filed on
10 August 1976, with which it also filed a request for interim measures of
protection. It was only then that the Turkish Government had occasion to
consider its position regarding the application of the General Act to the
present dispute. On 18 August 1976, the Greek and Turkish Governments
were informed, in conformity with Article 66, paragraph 8, of the Rules of
Court, that public hearings would open on 25 August 1976 to afford the
parties the opportunity of presenting their observations on the Greek
request for the indication of provisional measures. On 23 August the

19
19 AEGEAN SEA (JUDGMENT)

Registrar, at the direction of the Court, informed the Turkish Ambassador
to the Netherlands that his Government had the right to address to the
Court in writing any observations that it might have on the Greek request.
It was in these circumstances that, by its letter of 25 August 1976, the
Turkish Government transmitted to the Court the document entitled
“Observations of the Government of Turkey on the request by the Govern-
ment of Greece for provisional measures of protection dated The Hague,
10 August 1976”. In those observations the Turkish Government specifi-
cally referred to the right conferred upon it by Article 39, paragraph 3, of
the General Act to invoke Greece’s reservation (b) on the basis of reci-
procity, and then stated: “In conformity with this provision, Turkey
opposes reservation (b).” In the view of the Court, that formal statement,
made in response to a communication from the Court, must be considered
as constituting an “enforcement” of the reservation within the meaning of,
and in conformity with, Article 39, paragraph 3, of the Act.

44. The Turkish Government, it is true, was not represented at the
public hearings on Greece’s request for the indication of provisional
measures, and did not afterwards file a preliminary objection or take any
steps in the proceedings. But there is no provision in the Rules of Court
which excludes the submission of written observations on a request for
provisional measures; nor is there any provision which excludes the raising
of questions of jurisdiction in written observations submitted in proceed-
ings on the indication of provisional measures. On the contrary, in view of
the urgency of a request for provisional measures, written communications
not submitted through an agent but either directly or through the Ambas-
sador in The Hague have invariably been admitted by the Court; while one
of the very purposes of such communications has commonly been to raise
questions as to the competence of the Court with respect to the particular
case (Anglo-Iranian Oil Co. I.C.J. Reports 1951, p. 91; Fisheries Jurisdic-
tion, I.C.J. Reports 1972, pp. 14 and 32; Nuclear Tests, I. C.J. Reports 1973,
pp. 100 and 136-137; Trial of Pakistani Prisoners of War, I.C.J. Reports
1973, p. 329). |

45. In the present case, the Turkish Government’s observations were
immediately communicated to the Greek Agent, and they were referred to
by counsel for Greece during the hearings concerning the request for
interim measures. Indeed, counsel for Greece then expressly recognized
that by reason of the title given to the document the Turkish Government
had placed itself “within the context of Article 66, paragraph 8, of the
Rules of Court”, adding:

“Thus, not only has an opportunity of presenting observations been
given to Turkey, but Turkey has in fact, in the letter which it has sent
to the Court and in the document, availed itself of that opportunity of
presenting observations.”

20
20 AEGEAN SEA (JUDGMENT)

46. The Court itself, in its Order of 11 September 1976 took due notice
of the Turkish Government’s observations (1.CJ. Reports 1976, p.5,
paras. 7 and 8). It also called attention to the invocation by Turkey of
reservation (b) in Greece’s instrument of accession, and set out the text of
the reservation (ibid, p. 8, para. 19). In that Order, moreover, the Court
expressly stated that, “having regard to the position taken by the Turkish
Government in its observations communicated to the Court on 26 August
1976, that the Court has no jurisdiction to entertain the Greek Applica-
tion”, it was “necessary to resolve first of all the question of the Court’s
jurisdiction with respect to the case” (ibid., p. 13, para. 45). Accordingly,
after giving its finding on the request for interim measures, the Court went
on to decide that the present proceedings should be addressed to “the
question of the Court’s jurisdiction to entertain the dispute”.

47. In the procedural circumstances of the case it cannot be said that the
Court does not now have before it an invocation by Turkey of reservation
(b) which conforms to the provisions of the General Act and of the Rules of
Court. Nor can it be said that the Court substitutes itself for the Turkish
Government if it now takes cognizance of a reservation duly invoked in
limine litis in the proceedings on the request for interim measures. It would
not discharge its duty under Article 53 of the Statute if it were to leave out
of its consideration a reservation, the invocation of which by the Respon-
dent was properly brought to its notice earlier in the proceedings. It follows
that the Court has now to examine the scope of reservation (b) and its
application to the present dispute.

* *

48. The text of the reservations in Greece’s instrument of accession
reads as follows :

“Sont exclus des procédures décrites par l’Acte général, sans en
excepter celle de conciliation visée 4 son chapitre I:

a) les différends nés de faits antérieurs, soit à l’adhésion de la Grèce,
soit à l’adhésion d’une autre Partie avec laquelle la Grèce vien-
drait à avoir un différend;

b) les différends portant sur des questions que le droit international
laisse à la compétence exclusive des Etats et, notamment, les
différends ayant trait au statut territorial de la Grèce, y compris
ceux relatifs à ses droits de souveraineté sur ses ports et ses voies
de communication.”

[Translation]

“The following disputes are excluded from the procedures de-
scribed in the General Act, including the procedure of conciliation
referred to in Chapter I:

21
21 AEGEAN SEA (JUDGMENT)

(a) disputes resulting from facts prior either to the accession of
Greece or to the accession of another Party with whom Greece
might have a dispute;

(b) disputes concerning questions which by international law are
solely within the domestic jurisdiction of States, and in particular
disputes relating to the territorial status of Greece, including
disputes relating to its rights of sovereignty over its ports and lines
of communication.”

49. The Greek Government maintains on various grounds that reser-
vation (b) cannot be considered as covering the present dispute regarding
the continental shelf of the Aegean Sea. One of those grounds consists of a
contention that, when read correctly according to its terms, reservation (b)
does not cover all disputes relating to the territorial status of Greece but
only such as both relate to its territorial status and at the same time concern
“questions which by international law are solely within the domestic
jurisdiction of States”. On this basis, it argues that, as the delimitation of
the continental shelf cannot be considered a question “solely within the
domestic jurisdiction of States”, the subject-matter of the present dispute
is not covered by reservation (b). Since this ground is based on an essen-
tially grammatical interpretation of the reservation, the Court will examine
it first.

*

50. The grammatical argument hinges upon the interpretation of the
words “et, notamment,” (“and in particular”) which precede the reference
to “les différends ayant trait au statut territorial de la Grèce (disputes relating
to the territorial status of Greece)’. Those words are said by the Greek
Government to make it plain that the reference to “disputes relating to the
territorial status of Greece” was not intended to designate an autonomous
category of disputes additional to the category of disputes concerning
matters solely within domestic jurisdiction. The effect of those words,
according to the Greek Government, is to show that in reservation (b)
“disputes relating to the territorial status of Greece” are included within
the description of disputes concerning matters solely within domestic
jurisdiction, and are there mentioned merely as a particular example of
such disputes which it was desired to emphasize.

51. In support of this interpretation of the words “et, notamment,” the
Greek Government invokes the authority of Robert’s Dictionnaire alpha-
bétique et analogique de la langue française (Vol. IV) which explains
“notamment” as meaning “d’une manière qui mérite d’être notée” (in a way
which deserves to be noted), and adds in brackets: “sert le plus souvent a
attirer l'attention sur un ou plusieurs objets particuliers faisant partie d’un
ensemble précédemment désigné ou sous-entendu” (most often used to draw
attention to one or more particular objects forming part of a previously

22
22 AEGEAN SEA (JUDGMENT)

designated or understood whole). Particular stress is then laid by the Greek
Government on the phrases given by Robert to illustrate the use of the
word notamment, in the majority of which the word is preceded by the word
et, but still denotes merely a particular instance of a wider genus or
category. The Greek Government also cites similar examples of this use of
“et notamment” given in the Dictionnaire de l’Académie française and in
Littré, Dictionnaire de. la langue française. On the basis of this linguistic
evidence, it maintains that the natural, ordinary and current meaning of
this expression absolutely precludes the Greek reservation from being read
as covering disputes regarding territorial status in addition to, and quite
separately from, disputes regarding matters of domestic jurisdiction.

52. The grammatical interpretation of reservation (b) advanced by
Greece leads to a result which is legally somewhat surprising. Disputes
concerning matters of “domestic jurisdiction” and disputes relating to
“territorial status” are different concepts which, in treaty provisions,
including Article 39, paragraph 2, of the General Act, and in reservations
to treaties or to acceptances of jurisdiction under Article 36, paragraph 2,
of the Statute, have been kept quite separate and distinct. Furthermore, the
integration of “disputes relating to territorial status” within the category of
disputes concerning matters of “domestic jurisdiction”, largely deprives
the former of any significance. Consequently, only if the grammatical
arguments were compelling and decisive would the Court be convinced
that such is the effect which ought to be given to the words “et, notam-
ment,” in reservation (b). But those arguments do not appear to the Court
to be so compelling as has been suggested.

53. In the first place, the grammatical argument overlooks the commas
placed both before and after “notamment”. To put the matter at its lowest,
one possible purpose of these commas might have been to make it clear
that in the phrase “et, notamment, les différends” etc., the word “er” is
intended to be a true conjunctive introducing a category of “différends”
additional to those already specified.

54. Another point overlooked by the argument is that the meaning
attributed to “et, notamment,” by Greece is grammatically not the only,
although it may be the most frequent, use of that expression. Robert’s
Dictionnaire itself goes no further than to say of the word notamment that it
is “most often” used to draw attention to one of several particular objects
forming part of a collectivity previously indicated or implied. The question
whether in the present instance the expression “et, notamment,” has the
meaning attributed to it by Greece thus depends on the context in which
those words were used in Greece’s instrument of accession and is not a
matter simply of their preponderant linguistic usage. Even a purely gram-
matical interpretation of reservation (b), therefore, leaves open the possi-
bility that the words “et, notamment, les différends ayant trait au statut
territorial de la Grèce” were intended to specify an autonomous category of
disputes additional to those concerning matters of domestic jurisdiction,

23
23 AEGEAN SEA (JUDGMENT)

which were also specifically “excluded from the procedures described in
the General Act”.

55. In any event, “the Court cannot base itself on a purely grammatical
interpretation of the text” (Anglo-Iranian Oil Co., .C.J. Reports 1952,
p. 104). A number of considerations of a substantive character point
decisively to the conclusion that reservation (b) in fact contained two
separate and autonomous reservations. One is that the making of reser-
vations to the General Act was expressly authorized and regulated by
Article 39, which allowed only the reservations “exhaustively enumerated”
in paragraph 2 of the Article, namely:

“(a) Disputes arising out of facts prior to the accession either of the
Party making the reservation or of any other Party with whom the
said Party may have a dispute;

(b) Disputes concerning questions which by international law are
solely within the domestic jurisdiction of States;

(c) Disputes concerning particular cases or clearly specified subject-
matters, such as territorial status, or disputes falling within clearly
defined categories.”

When a multilateral treaty thus provides in advance for the making only of
particular, designated categories of reservations, there is clearly a high
probability, if not an actual presumption, that reservations made in terms
used in the treaty are intended to relate to the corresponding categories in
the treaty. Nor does the fact that the instrument of accession includes in a
single paragraph two categories of disputes which are listed in the treaty as
separate categories, by itself, in any way diminish that probability. When
making reservations under the General Act, States have not, as a rule,
meticulously followed the pattern of reservations set out in Article 39,
paragraph 2; and they have not infrequently grouped together in one
paragraph two or more reservations listed separately in the Act.

56. In the present instance, the very structure of reservation (b) hardly
seems consistent with an intention to make “disputes relating to the
territorial status of Greece”, which are placed by the General Act in one
category, merely an example of disputes concerning questions of domestic
jurisdiction, which are placed by the Act in a quite different category. If
that had been the intention at the time, it would have been natural for those
who drafted Greece’s instrument of accession to put the words y compris
(including) where the words et, notamment, (and in particular) in fact
appear in reservation (b) and the words et, notamment, where the words y
compris are now found. But that is not how reservation (b) was
drafted.

57. A further consideration is that Greece’s declaration accepting
compulsory jurisdiction under the optional clause of the Statute of the
Permanent Court contained a provision which, indisputably, was an
autonomous reservation of “disputes relating to the territorial status of
Greece”. That declaration, made on 12 September 1929, only two years

24
24 AEGEAN SEA (JUDGMENT)

before Greece’s accession to the General Act, was stated to be subject to
two reservations:

“{a) disputes relating to the territorial status of Greece, including
disputes relating to its rights of sovereignty over its ports and lines
of communication;

(b) disputes relating directly or indirectly to the application of trea-
ties or conventions accepted by Greece and providing for another
procedure”.

It can hardly be supposed that Greece should at the same time have
intended to give a scope to its reservation of “disputes relating to the
territorial status of Greece” which differed fundamentally from that given
to it both in the General Act and in its declaration under the optional
clause. That Greece should have had such an intention seems all the more
improbable in that in 1934 and again in 1939 it renewed its declaration
under the optional clause without modifying in any way the form of its
reservation of “disputes relating to the territorial status of Greece”.

58. The Greek Government has suggested that an improvement in the
political climate of the time enabled Greece to dispense with an autono-
mous reservation of disputes relating to its territorial status, and to content
itself with the integration of those disputes into its domestic jurisdiction
reservation. But this would not explain why Greece should then have
maintained an autonomous reservation of disputes relating to territorial
status in its acceptance of the optional clause. Another difficulty is that
accession to the General Act involved an even wider risk of claims than
acceptance of the optional clause; for the pacific settlement procedures of
the General Act are not limited to the judicial settlement of legal disputes.
They also provide for conciliation with respect to disputes “of every kind”,
and even for the possibility, under certain conditions, of arbitration of
political disputes on the basis that the arbitrators may decide ex aequo et
bono. It hardly seems likely, therefore, that Greece should have intended to
have curtailed the protection given by its reservation of disputes relating to
territorial status, when subjecting itself to the wider range of procedures
contained in the Act.

59. Equally unconvincing is a suggestion that, although the scope of the
“territorial status” reservation was reduced by its incorporation in the
reservation of questions of domestic jurisdiction, Greece thereby obtained
a “reinforced barrage”, a “qualitatively enhanced protection” and a “dou-
bly-bolted” door against the claims which it was particularly concerned to
guard against. This suggestion takes no account of the legal implications of
incorporating “disputes relating to territorial status” into a reservation of
questions of “domestic jurisdiction”, as these had been explained by the
Permanent Court in 1923 in its Advisory Opinion. on the Nationality
Decrees Issued in Tunis and Morocco (P.C.1.J., Series B, No. 4). The

25
25 AEGEAN SEA (JUDGMENT)

Permanent Court there observed that the question whether a certain
matter is or is not solely within the jurisdiction of a State is an essentially
relative question and depends upon “the development of international
relations”. It pointed out that a matter which is not, in principle, regulated
by international law and is thus a matter within the State’s domestic
jurisdiction, will cease to be such if the State has undertaken obligations
towards other States with respect to that matter. Consequently, and in the
light of historical circumstances now to be described, it is hardly conceiv-
able that Greece intended to reduce the scope of its “territorial status”
reservation by integrating it into its “domestic jurisdiction” reserva-
tion.

60. Greece’s main preoccupation in the years following the First World
War, so the Court was informed, was to guard against the revival of
Bulgarian aspirations to recover direct access to the Aegean Sea which it
had lost as a result of the territorial changes effected by the peace treaties.
By the Treaty of Neuilly of 27 November 1919, Bulgaria had renounced all
its rights and titles over areas of Thrace, but the Principal Allied and
Associated Powers at the same time “undertook to ensure the economic
outlets of Bulgaria to the Aegean Sea” (Art. 48). Article 4 of the Treaty of
Sèvres of 10 August 1920 relating to Thrace, put into force by Protocol
XVI of the Lausanne Conference, provided that Greece “in order to ensure
to Bulgaria free access to the Aegean Sea” recognized her freedom of
transit “over the territories and in the ports assigned to Greece under the
present Treaty”. The expectation that Bulgaria might seek to secure a
revision of this territorial settlement was the source of Greece’s preoccu-
pation and, also, as will be shown shortly, its motive for inserting in its
declaration under the optional clause a reservation of disputes relating to
its territorial status. In the present connection, however, what needs to be
emphasized is that the territorial settlement, against the revision of which
Greece’s “territorial status” reservation was designed to provide a safe-
guard, consisted essentially of a complex of rights and obligations estab-
lished by treaties. Consequently, having regard to the implications of the
Nationality Decrees Opinion, that territorial settlement was by its very
nature one which could not legally be considered as capable of falling
within the concept of questions of domestic jurisdiction. It follows that, by
integrating its territorial status reservation into its reservation of questions
of domestic jurisdiction, Greece would automatically have deprived itself
of the protection which the former reservation would otherwise have given
it against attempts to use the General Act as a means of effecting a revision
of the territorial settlement established by the peace treaties.

61. This basic objection to the Greek Government’s way of interpreting
reservation (b) is not removed by another suggestion made in the public
hearings. This was that the series of treaties connected with the territorial
arrangements and the treatment of minorities provided their own special
procedures for the settlement of disputes, which had priority over those of

26
26 AEGEAN SEA (JUDGMENT)

the General Act under Article 29, so that an autonomous reservation of
disputes relating to territorial status was not really indispensable to
Greece. The difficulty with this suggestion, however, is that these proce-
dures by no means covered all possible claims relating to territorial status
and to rights of sovereignty over ports and lines of communication. It is
true that the Treaty of Neuilly provided for recourse to the Permanent
Court or to other methods of pacific settlement on questions relating to
minorities and certain other matters, but special procedures were never
established for the settlement of disputes concerning the parts of the
Treaty dealing with Bulgaria’s economic outlet to the Aegean Sea.

62. The Court is not, therefore, convinced by the several explanations
which have been put forward to account for the difference between
Greece’s territorial status reservation in its declaration under the optional
clause and that in its instrument of accession to the General Act, if the
latter instrument is given the meaning contended for by Greece. It also
appears significant that no support for any of these explanations can be
found in the contemporary evidence placed before the Court relating to the
making of Greece’s declaration under the optional clause in 1929 and to
the deposit of its instrument of accession in 1931. This evidence will now be
examined.

*

63. During the public hearings on its request for interim measures, the
Greek Government submitted to the Court a document referred to by
counsel as “the travaux préparatoires of the reservation”. This was a letter
addressed by M. Politis to the Greek Foreign Minister on 9 September
1928, setting out the reservations which he recommended that Greece
should make to its acceptance of the Permanent Court’s jurisdiction under
the optional clause. M. Politis was at that time the Rapporteur for the
drafting of the General Act which was then nearing completion, and in that
letter he said, inter alia:

“T think that it would be wise to safeguard ourselves against an
eventual application of Bulgaria on matters related to our territorial
status, to the access (of Bulgaria) to the Aegean and to the protection
of Bulgarian-speaking minorities in Greece.”

He went on to suggest a possible text of a declaration to give effect to his
recommendation which contained the following three reservations:

(a) disputes relating to the territorial status of Greece;

(b) disputes relating to its rights of sovereignty over its ports and lines of
communication;

(c) disputes for the settlement of which the treaties signed by it provide
another procedure.

27
27 AEGEAN SEA (JUDGMENT)

64. That letter confirms in the clearest manner the Greek Government’s
explanation of its motive in introducing a “territorial status” reservation
into its declaration under the optional clause. But it also shows that this
reservation was originally conceived of and formulated as a specific and
autonomous reservation. In the actual declaration the second reservation,
“disputes relating to its rights of sovereignty over its ports and lines of
communication”, was tacked on to, and specifically “included” in, the first
reservation of “disputes relating to territorial status”. The reason, no
doubt, was that the disputes covered by the second reservation were
realized to be cases of “disputes relating to the territorial status of Greece”.
At any rate, this change in the presentation of the first and second reser-
vations only served to emphasize both the generic and the autonomous
character of Greece’s reservation of disputes relating to its “territorial
status”. Another point which may be deduced from M. Politis’s letter is
that he clearly did not think a reservation of disputes for the settlement of
which treaties provided another procedure would necessarily cover all
disputes relating to Greece’s “territorial status”; otherwise, he would not
have recommended the inclusion of two separate, autonomous reserva-
tions to cover specifically each of these two categories of disputes.

65. In response to a question put by the Court on 9 October 1978, the
Greek Government submitted certain internal documents relating to the
preparation of Greece’s instrument of accession to the General Act. These
documents included a first draft of the projet de loi to be presented to the
Greek Chambre des députés for ratification of the instrument of accession,
the text of the projet de loi as finally presented, and the exposé des motifs
explaining the projet de loi to the Chambre des députés; all of the docu-
ments being accompanied by certified translations into the French
language.

66. The Court considers that the intention to make an autonomous
reservation as to matters relating to territorial status is put beyond doubt
by the explanation of the reservation which was given by the Government
to the Chambre des députés in the exposé des motifs accompanying the
projet de loi. The final paragraph of this document stated:

“We have judged it necessary to proceed to that accession subject to
certain reservations. The latter are those enumerated in Article 2 of
the projet de loi submitted, and consist, on the one hand, of the
repetition of one of the two reservations we formulated when we
accepted the compulsory jurisdiction of the Permanent Court—reser-
vation (b)—the other being established in Article 29 of the Act; and,
on the other hand, of the reservations enumerated in Article 39 of the
Act.”

28
28 AEGEAN SEA (JUDGMENT)

As the Greek Agent confirmed in reply to a question put by the Court, the
words “the repetition of one of the two reservations which we formulated
when we accepted the compulsory jurisdiction of the Permanent Court”
refer unequivocally to the reservation of “territorial status” already used in
Greece’s declaration under the optional clause and thus already known to
the Chambre des députés. The projet de loi was approved without discus-
sion and without change, so that reservation (b) must be presumed to have
been included in Greece’s instrument of accession on the basis of the
explanations given in the exposé des motifs.

67. Accordingly, when the Chambre des députés authorized the deposit
of Greece’s instrument of accession to the General Act, it could only have
believed that Greece was making its accession subject to precisely the same
reservation of disputes relating to its territorial status as the Chambre had
previously authorized for its declaration under the optional clause. It
seems reasonable to assume that, if any change had been intended in the
scope of the “territorial status” reservation, to which particular impor-
tance was attached by Greece, some indication and explanation of that
change would have been included in the exposé des motifs. But there is no
evidence of such a change of intention either in the exposé des motifs or in
any other contemporary document before the Court.

68. Having regard to the several considerations which have been
mentioned by the Court, as well as to the explanation of reservation (b)
given in the exposé des motifs, the Court feels bound to conclude that the
wording of reservation (b) did not have the effect of integrating the reser-
vation of disputes relating to territorial status into the reservation of
disputes concerning questions of domestic jurisdiction. On the contrary,
the Court finds that reservation (b) comprises two reservations, one of
disputes concerning questions of domestic jurisdiction and the other a
distinct and autonomous reservation of “disputes relating to the territorial
status of Greece, including disputes relating to its rights of sovereignty
over its ports and lines of communication”. Accordingly, it is on this basis
that the Court will now consider the application of reservation (b) to the
present dispute. Moreover, as only this autonomous reservation of
disputes relating to territorial status is relevant in connection with the
present dispute, any further reference to reservation (b) by the Court will
be exclusively to the second part which concerns disputes relating to
Greece’s territorial status.

69. The Greek Government maintains that a restrictive view has to be
taken of the meaning of the expression “disputes relating to the territorial
status of Greece” in reservation (b) by reason of the historical context in
which that expression was incorporated into the reservation. In this

29
29 AEGEAN SEA (JUDGMENT)

connection, it invokes the jurisprudence of this Court and the Permanent
Court concerning the interpretation of unilateral declarations of accep-
tance of the Court’s jurisdiction (Anglo-Iranian Oil Co. IL.CJ. Reports
1951, p.104; Rights of Minorities in Upper Silesia, P.C.I.J., Series A,
No. 15, p. 22; Phosphates in Morocco, P.C.I.J., Series A/B, No. 74, pp. 22-
24). According to this jurisprudence it is indeed clear that in interpreting
reservation (b) regard must be paid to the intention of the Greek Govern-
ment at the time when it deposited its instrument of accession to the
General Act; and it was with that jurisprudence in mind that the Court
asked the Greek Government to furnish it with any available evidence of
explanations of the instrument of accession given at that time.

70. The Court has already referred to M. Politis’s letter to the Greek
Foreign Minister of 9 September 1928 setting out the reservations which he
recommended Greece should make to its declaration under the optional
clause of Article 36 of the Statute. One of his recommendations concerned
“disputes relating to the territorial status of Greece” and another “disputes
relating to its rights of sovereignty over its ports and lines of communi-
cation”. The Greek Government is therefore justified in asking the Court
to conclude that it was the same motive which inspired their inclusion also
in reservation (b) of Greece’s accession to the General Act. It goes further,
however, and asks the Court to interpret reservation (b) in the light of that
motive, so as to restrict its scope to matters of territorial status connected
with attempts to revise the territorial arrangements established by the
peace treaties of the First World War. Moreover, in support of this inter-
pretation of reservation (b), the Greek Government has also laid stress on
the general historical context in which reservations of questions re-
lating to territorial status had come into use in the League of Nations
period.

1

7k. Disputes concerning territorial status were expressly mentioned in
Article 39, paragraph 2, of the General Act as an example of the “clearly
specified subject-matters” in regard to which reservations to the Act were
to be permitted. Consequently, it is reasonable to presume that there is a
close link between the concepts of territorial status in the General Act and
in Greece’s instrument of accession to it; and that presumption is all the
stronger when it is recalled that M. Politis was the Rapporteur for the
drafting of the General Act as well as the author of the letter of 9 Sep-
tember 1928 which prompted Greece’s recourse to a reservation under the
optional clause relating to territorial status. Thus, the meaning with which
the expression “territorial status” was used in Article 39 of the General Act
may clearly have a bearing on its meaning in Greece’s instrument of
accession.

72. Counsel for Greece went into the historical evidence in detail more
especially the use of the expression in the numerous bilateral treaties of

30
30 AEGEAN SEA (JUDGMENT)

pacific settlement of the inter-war period, and in the proceedings of the
League of Nations connected with the drafting of the Locarno Protocol.
The propositions which they advanced on the basis of that evidence were,
briefly, as follows. First, the reason for the appearance of expressions such
as “territorial status”, “territorial integrity’, “territorial situation”, “main-
tenance of frontiers” in treaties of the period, whether in the context of
reservations to pacific settlement provisions, or of territorial guarantees,
was a prevailing apprehension of attempts to modify the post-war settle-
ments. Secondly, although the actual expressions used might vary, their
meaning was essentially the same, namely territorial situations or régimes
established by treaties. Thirdly, when the expression “territorial status”
occurred in reservations to treaties of pacific settlement, what the States
had in mind was “disputes which were likely to arise out of territorial
claims by neighbours dissatisfied with existing solutions”. Indeed, it was
said that the term “territorial status” in those reservations was simply “a
‘code-word” for intangibility of the frontiers and territorial statuses estab-
lished by the international instruments in force”. The general conclusion
which the Greek Government then asked the Court to draw from that
evidence was that:

“Everything that is known of the contemporary understanding of
such terms as ‘territorial status’, ‘territorial situation’ and ‘territorial
integrity’ in the 1920s indicates that these expressions are to be given a
restrictive interpretation limited to the maintenance of the status quo
established by treaties, normally as the result of post-war settlement.”
(Emphasis added.)

73. In the view of the Court, the historical evidence may justifiably be
said to show that in the period in question the motive which led States to
include in treaties provisions regarding “territorial status” was, in general,
to protect themselves against possible attempts to modify territorial sett-
lements established by the peace treaties, But it does not follow that they
intended those provisions to be confined to questions connected with the
revision of such settlements. Any modification of a territorial “status” or
“situation” or “frontier” is unpalatable to a State; and the strong proba-
bility is that a State which had recourse to a reservation of disputes relating
to territorial status, or the like, intended it to be quite general. Article 39 of
the General Act, it is true, was designed to regulate the formulation of
reservations and to exclude vague or subjective reservations. But in making
express mention of disputes relating to territorial status as an example of
disputes concerning a clearly specified subject-matter, Article 39 said
nothing of this example being exclusively directed against attempts to
revise the territorial settlements established by the peace treaties.

31
31 AEGEAN SEA (JUDGMENT)

74. In the opinion of the Court, the historical evidence adduced by
Greece does not suffice to establish that the expression “territorial status”
was used in the League of Nations period, and in particular in the General
Act of 1928, in the special, restricted, sense contended for by Greece. The
evidence seems rather to confirm that the expression “territorial status”
was used in its ordinary, generic sense of any matters properly to be
considered as relating to the integrity and legal régime of a State’s territory.
It is significant in this regard that in the analysis of treaty provisions made
in the Systematic Survey of Arbitral Conventions and Treaties of Mutual
Security, published in 1927 by the Secretariat of the League of Nations
(one of the documents used in connection with the drafting of the General
Act), reservations of disputes relating to “territorial integrity”, “territorial
status” and “frontiers” were examined together as having the same or a
very similar meaning. The Systematic Survey of Treaties for the Pacific
Settlement of International Disputes 1928-1948 prepared by the Secretariat
of the United Nations and published in 1948, also groups together, under
the title “Disputes relating to territorial status”, provisions concerning
“territorial status”, “territorial questions”, “territorial integrity”, “present
frontiers”. As to the legal writers of the League of Nations period, the
Greek Government itself laid stress on the fact that they consistently
linked together treaty provisions excepting questions relating to “terri-

99 66.

torial status”, “territorial integrity” and “existing frontiers”.

75. It follows that for the same reasons the Court is unable to accept the
contention advanced in the Memoria! that if the authors of the General
Act, or of the arbitration treaties containing a territorial status reserva-
tion:

“had contemplated excluding any disputes concerning the spatial
delimitation of State jurisdictions, they would not have failed clearly
to mention the familiar category of frontier disputes rather than resort
to the term of territorial status which was a very specific one in the
practice of the time’ (Memorial, para. 236).

In the view of the Court, the term “territorial status” in the treaty practice
of the time did not have the very specific meaning attributed to it by the
Greek Government. As the nature of the word “status” itself indicates, it
was a generic term which in the practice of the time was understood as
embracing the integrity and frontiers, as well as the legal régime, of the
territory in question. This is implicit in the very wording of reservation (b)
itself which treats disputes relating to Greece’s “rights of sovereignty over
its ports and lines of communication” as included in its reservation of
disputes relating to its “territorial status”. These disputes by their nature
related to the interpretation and application of existing treaties rather than
to their revision.

76. Accordingly, the expression “relating to the territorial status of

32
32 AEGEAN SEA (JUDGMENT)

Greece” in reservation (b) is to be understood as a generic term denoting
any matters properly to be considered as comprised within the concept of
territorial status under general international law, and therefore includes
not only the particular legal régime but the territorial integrity and the
boundaries of a State. It is therefore in accordance with this interpretation
of the words “disputes relating to the territorial status of Greece” that the
Court is called on to determine whether reservation (b) does or does not
have the effect of excluding the present dispute from the scope of Greece’s
accession to the General Act of 1928.

_77, The Greek Government, however, has advanced a further historical
argument by which it seeks to convince the Court that there can be no
question of the applicability of reservation (b) with respect to the present
dispute. This is that the very idea of the continental shelf was wholly
unknown in 1928 when the General Act was concluded, and in 1931 when
Greece acceded to the Act. It also refers in this connection to the arbitral
award in the Petroleum Development Ltd. v. Sheikh of Abu Dhabi case
(International Law Reports 1951, p. 144 at p. 152), where the arbitrator
held that the grant of a mineral oil concession in 1939 was not to be
understood as including the continental shelf. In appreciating the inten-
tion of a party to an instrument there is an essential difference between a
grant of rights of exploration and exploitation over a specified area in a
concession and the wording of a reservation to a treaty by which a State
excludes from compulsory procedures of pacific settlement disputes relat-
ing to its territorial status. While there may well be a presumption that a
person transferring valuable property rights to another intends only to
transfer the rights which he possesses at that time, the case appears to the
Court to be quite otherwise when a State, in agreeing to subject itself to
compulsory procedures of pacific settlement, excepts from that agreement
a category of disputes which, though covering clearly specified subject-
matters, is of a generic kind. Once it is established that the expression “the
territorial status of Greece” was used in Greece’s instrument of accession
as a generic term denoting any matters comprised within the concept of
territorial status under general international law, the presumption neces-
sarily arises that its meaning was intended to follow the evolution of the
law and to correspond with the meaning attached to the expression by the
law in force at any given time. This presumption, in the view of the Court, is
even more compelling when it is recalled that the 1928 Act was a conven-
tion for the pacific settlement of disputes designed to be of the most
general kind and of continuing duration, for it hardly seems conceivable
that in such a convention terms like “domestic jurisdiction” and “terri-
torial status” were intended to have a fixed content regardless of the sub-
sequent evolution of international law.

33
33 AEGEAN SEA (JUDGMENT)

78. The Greek Government invokes as a basis for the Court’s jurisdic-
tion in the present case Article 17 of the General Act under which the
parties agreed to submit to judicial settlement all disputes with regard to
which they “are in conflict as to their respective rights”. Yet the rights that
are the subject of the claims upon which Greece requests the Court in the
Application to exercise its jurisdiction under Article 17 are the very rights
over the continental shelf of which, as Greece insists, the authors of the
General Act could have had no idea whatever in 1928. If the Greek
Government is correct, as it undoubtedly is, in assuming that the meaning
of the generic term “rights” in Article 17 follows the evolution of the law,
so as to be capable of embracing rights over the continental shelf, it is not
clear why the similar term “territorial status” should not likewise be liable
to evolve in meaning in accordance with “the development of international
relations” (P.C.I.T., Series B, No. 4, p. 24). It may also be observed that the
claims which are the subject-matter of the Application relate more parti-
cularly to continental shelf rights claimed to appertain to Greece in virtue
of its sovereignty over certain islands in the Aegean Sea, including the
islands of the “Dodecanese group” (para. 29 of the Application). But the
Dodecanese group was not in Greece’s possession when it acceded to the
General Act in 1931; for those islands were ceded to Greece by Naly only in
the Peace Treaty of 1947. In consequence, it seems clear that, in the view of
the Greek Government, the term “rights” in Article 17 of the General Act
has to be interpreted in the light of the geographical extent of the Greek
State today, not of its extent in 1931. It would then be a little surprising if
the meaning of Greece’s reservation of disputes relating to its “territorial
status” was not also to evolve in the light of the change in the territorial
extent of the Greek State brought about by “the development of interna-
tional relations”.

79. Furthermore, the close and necessary link that always exists
between a jurisdictional clause and reservations to it, makes it difficult to
accept that the meaning of the clause, but not of the reservation, should
follow the evolution of the law. In the present instance, this difficulty is
underlined by the fact that alongside Greece’s reservation of disputes
relating to its “territorial status” in reservation {b) is another reservation of
disputes relating to questions of “domestic jurisdiction”, the content of
which, as the Court has already had occasion to note, is “an essentially
relative question” and undoubtedly “depends upon the development of
international relations” (paragraph 59 above). Again, the Court can see no
valid reason why one part of reservation (b) should have been intended to
follow the evolution of international relations but not the other, unless
such an intention should have been made plain by Greece at the time.

80. Having regard to the foregoing considerations, the Court is of the
opinion that the expression in reservation (b} “disputes relating to the
territorial status of Greece” must be interpreted in accordance with the
rules of international law as they exist today, and not as they existed in

34
34 AEGEAN SEA (JUDGMENT)

1931. It follows that in interpreting and applying reservation (b) with
respect to the present dispute the Court has to take account of the evolu-
tion which has occurred in the rules of international law concerning a
coastal State’s rights of exploration and exploitation over the continental
shelf. The Court is, therefore, now called upon to examine whether, taking
into account the developments in international law regarding the conti-
nental shelf, the expression “disputes relating to the territorial status of
Greece” should or should not be understood as comprising within it
disputes relating to the geographical—the spatial—extent of Greece’s rights
over the continental shelf in the Aegean Sea.

* *

81. In order to determine whether the present dispute falls within the
scope of reservation (b), the Court must first clarify the question that calls
for decision. The question is not, as Greece seems to assume, whether
continental shelf rights are territorial rights or are comprised within the
expression “territorial status”. The.real question for decision is, whether
the dispute is one which relates to the territorial status of Greece. Accord-
ingly, a linguistic argument presented by the Greek Government, and
based on the definitions of the words “statut” (status) and “territorial” in
the Dictionnaire de la terminologie du droit international, appears to the
Court to be only of marginal interest. No doubt, it is true the expression
territorial status is commonly used in international law with reference to a
legal condition or régime of a territory; but although the expression, as
Article 39, paragraph 2, of the General Act. itself indicates, denotes a
category or concept covering clearly specified subject-matters, it is not an
expression which can be said to have rigid legal connotations. On the
contrary, the Court considers it to be a generic expression which comprises

“within its meanings various legal conditions and relations of territory. The
answer to the question whether any given matter is properly to be consi-
dered as relating to the territorial status of a State must, therefore, depend
on the particular circumstances of the case.

82. The subject-matter of the present dispute, as appears from the first
two—and principal-submissions in the Application, would require the
Court to decide two questions:

(1) whether certain Greek islands in the Aegean Sea “as part of the
territory of Greece, are entitled to the portion of the continental shelf
which appertains to them according to the applicable principles and
rules of international law”;

(2) what is “the course of the boundary (or boundaries) between the
portions of the continental shelf appertaining to Greece and Turkey in

35
35 AEGEAN SEA (JUDGMENT)

the Aegean Sea in accordance with the principles and rules of inter-
national law which the Court shall determine to be applicable to the
delimitation of the continental shelf in the aforesaid areas of the
Aegean Sea”.

In maintaining that the subject-matter of the dispute embraced by
Greece’s submissions does not fall within the scope of reservation (b), the
Greek Government puts its case in two ways. First, it contends that the
dispute concerns the delimitation of the continental shelf boundary
between Greece and Turkey, and that delimitation is entirely extraneous to
the notion of territorial status (Memorial, para. 236); and, secondly, it
contends that, the continental shelf not being part of the territory of the
coastal State under the applicable rules of international law, the present
dispute regarding rights over the continental shelf cannot be considered as
one relating to “territorial status”.

83. The contention based on the proposition that delimitation is en-
tirely extraneous to the notion of territorial status appears to the Court to
encounter certain difficulties. Above all, it seems to overlook the basic
character of the present dispute, clearly stated though it is in the first
submission in Greece’s Application. The basic question in dispute is
whether or not certain islands under Greek sovereignty are entitled to a
continental shelf of their own and entitle Greece to call for the boundary to
be drawn between those islands and the Turkish coast. The very essence of
the dispute, as formulated in the Application, is thus the entitlement of
those Greek islands to a continental shelf, and the delimitation of the
boundary is a secondary question to be decided after, and in the light of,
the decision upon the first basic question. Moreover, it is evident from the
documents before the Court that Turkey, which maintains that the islands
in question are mere protuberances on the Turkish continental shelf and
have no continental shelf of their own, also considers the basic question to
be one of entitlement.

84. Quite apart from the fact that the present dispute cannot, therefore,
be viewed as one simply relating to delimitation, it would be difficult to
accept the broad proposition that delimitation is entirely extraneous to the
notion of territorial status. Any disputed delimitation of a boundary
entails some determination of entitlement to the areas to be delimited, and
the historical evidence adduced by the Greek Government itself shows that
in the treaty practice in the League of Nations period, the notions of
“territorial integrity”, “frontiers” and “territorial status” were regarded as
closely associated.

85. The dispute relates to the determination of the respective areas of
continental shelf over which Greece and Turkey are entitled to exercise the
sovereign rights recognized by international law. It is therefore necessary
to establish the boundary or boundaries between neighbouring States, that
is to say, to draw the exact line or lines where the extension in space of the
sovereign powers and rights of Greece meets those of Turkey. Whether it is

36
36 AEGEAN SEA (JUDGMENT)

a land frontier or a boundary line in the continental shelf that is in
question, the process is essentially the same, and inevitably involves the
same element of stability and permanence, and is subject to the rule
excluding boundary agreements from fundamental change of circum-
stances.

86. The second contention mentioned in paragraph 82 above does not
put the question to be decided in its correct context. The question for
decision is whether the present dispute is one “relating to the territorial
status of Greece”, not whether the rights in dispute are legally to be
considered as “territorial” rights; and a dispute regarding entitlement to
and delimitation of areas of continental shelf tends by its very nature to be
one relating to territorial status. The reason is that legally a coastal State’s
rights over the continental shelf are both appurtenant to and directly
derived from the State’s sovereignty over the territory abutting on that
continental shelf. This emerges clearly from the emphasis placed by the
Court in the North Sea Continental Shelf cases on “natural prolongation”
of the land as a criterion for determining the extent of a coastal State’s
entitlement to continental shelf as against other States abutting on the
same continental shelf U.C.J. Reports 1969, pp. 31 et seq.); and this crite-
rion, the Court notes, has been invoked by both Greece and Turkey during
their negotiations concerning the substance of the present dispute. As the
Court explained in the above-mentioned cases, the continental shelf is a
legal concept in which “the principle is applied that the land dominates the
sea” (.CJ. Reports 1969, p. 51, para. 96); and it is solely by virtue of the
coastal State’s sovereignty over the land that rights of exploration and
exploitation in the continental shelf can attach to it, ipso jure, under
international law. In short, continental shelf rights are legally both an
emanation from and an automatic adjunct of the territorial sovereignty of
the coastal State. It follows that the territorial régime—the territorial
status—of a coastal State comprises, ipso jure, the rights of exploration and
exploitation over the continental shelf to which it is entitled under inter-
national law. A dispute regarding those rights would, therefore, appear to
be one which may be said to “relate” to the territorial status of the coastal
State.

87. The particular circumstances of the present dispute have also to be
taken into account. The basic question at issue, as the Court has already
mentioned, is the one formulated in the first submission in the Application,
and it requires the Court to decide whether certain named Greek islands in
the Aegean Sea, “as part of the territory of Greece”, are entitled to a
portion of continental shelf. Earlier in the Application, under the heading
“The Subject of the Dispute”, it is explained that in 1974, when the Greek
Government in a diplomatic Note asserted its claim to continental shelf
rights in respect of these islands, the Turkish Government retorted that the
islands “do not possess a [continental] shelf of their own”. The two

37
37 AEGEAN SEA (JUDGMENT)

Governments, as appears from the Application, maintained their respec-
tive positions in the diplomatic negotiations which followed, and in a Note
of 22 May 1976 the Greek Government recalled that it had emphasized as
two of the fundamental legal points in the dispute: (a) “the territorial and
political unity of the continental and insular parts of the Greek State”; (b)
“the existence of a continental shelf appurtenant to the [Greek] islands
concerned”. In the same Note, it had also recalled and rejected the Turkish
Government’s reference to the islands as “mere protuberances on the
Turkish continental shelf” having no continental shelf of their own.
Summarizing its legal position in paragraph 29 of the Application, the
Greek Government names the islands concerned and reaffirms its conten-
tion that they “are an integral part of Greek territory which is entitled to
the portion of [the] continental shelf which appertains to them”. It then
expressly rests its claims to continental shelf in respect of those islands
upon “the territorial and political unity of Greece”.

88. It follows that the claims and contentions advanced by Greece in its
first submission directly relate to its territorial status as this was estab-
lished by the various treaties through which was constituted the corpus of
the territory of the Greek State today. These claims and contentions, as
appears from the Application and the diplomatic correspondence, are
directly contested by Turkey and form the very core of the present dispute.
Consequently, it is difficult to escape the conclusion that, on this ground
alone, the present dispute is one which “relat[es] to the territorial status of
Greece”.

89. In the present case, moreover, quite apart from the question of the
status of the above-mentioned Greek islands for the purpose of determin-
ing Greece’s entitlement to continental shelf, the Court notes that during
the hearings in 1976 the Greek Government referred to a certain straight
base-line claimed by Turkey which is, however, contested by Greece.
Although it recognized that the resulting discrepancy between the Greek
and Turkish views of the limits of Turkey’s territorial sea in the area is not
great, it observed that the discrepancy “obviously affects the question of
the delimitation of the continental shelf”. The question of the limits of a
State’s territorial sea, as the Greek Government itself has recognized, is
indisputably one which not only relates to, but directly concerns territorial
status.

90. Having regard to the various considerations set out above, the Court
is of the opinion that the present dispute is one which “relatfes] to the
territorial status of Greece” within the meaning of reservation (b) in
Greece’s instrument of accession to the General Act. It accordingly finds
that Turkey’s invocation of the reservation on the basis of reciprocity has
the effect of excluding the present dispute from the application of Arti-
cle 17 of the Act.

38
38 AEGEAN SEA (JUDGMENT)

91. In examining the application of the General Act to the present
dispute, the Court has not overlooked a suggestion that the Act has never
been applicable as between Turkey and Greece by reason of the existence
of the Greco-Turkish Treaty of Friendship, Neutrality, Conciliation and
Arbitration signed at Ankara on 30 October 1930 (League of Nations,
Treaty Series, Vol. 125, No. 2841). This Treaty provided for a general
system of procedures for the pacific settlement of disputes between the two
countries similar to, but in some respects different from, those provided in
the General Act. It entered into force by exchange of ratifications on
5 October 1931, and under Article 28 was expressed to continue in force
for successive periods of five years, unless denounced. The length of these
periods was extended to ten years by an “Additional Treaty” of 27 April
1938, which at the same time provided that “the mutual engagements,
bilateral or plurilateral”, which the parties had contracted should “con-
tinue to produce their full effect irrespective of the provisions of the
present Treaty” (League of Nations, Treaty Series, Vol. 193, No. 4493). By
these Treaties and by the General Act, therefore, Greece and Turkey
appear, prima facie, to have provided for two parallel systems of pacific
settlement, for so long as the 1930 Treaty and the General Act might
continue in force, and both Greece and Turkey have stated that they
consider the 1930 Treaty still to be in force.

92. Consequently, if the question of the effect of the 1930 Treaty on the
applicability of the General Act as between Greece and Turkey had called
for decision in the present proceedings, the Court would have been
confronted with the problem of the co-existence of different instruments
establishing methods of peaceful settlement, a question discussed in the
Electricity Company of Sofia and Bulgaria case (P.C.I.J., Series A/B,
No. 77}. In that event it might also have been necessary to examine the
relation between the obligations of the two States under the 1930 and 1938
Treaties and those under the General Act in the light of the pertinent
provisions of those instruments—a point which was the subject of a ques-
tion put by two Members of the Court during the hearings.

93. However, the fact already established by the Court that, by reason
of Turkey’s invocation of reservation (b) to the Greek accession, the
General Act is not applicable to the present dispute, and the fact that the
1930 Treaty has not been invoked as a basis for the Court’s jurisdiction in
the present proceedings, dispense the Court from any need to enter into
these questions.

*
* *

94. In paragraph 32 (2) of the Application the Greek Government
specified as the second basis on which it claims to establish the Court’s
jurisdiction:

39
39 AEGEAN SEA (JUDGMENT)

“The joint communiqué of Brussels of 31 May 1975, which followed
previous exchange of views, states that the Prime Ministers of Greece
and Turkey have decided that the problems dividing the two countries
should be resolved peacefully ‘et, au sujet du plateau continental de la
mer Egée, par la Cour internationale de La Haye’. The two Govern-
ments thereby jointly and severally accepted the jurisdiction of the
Court in the present matter, pursuant to Article 36 (1) of the Statute of
the Court.”

95. The Brussels Communiqué of 31 May 1975 does not bear any
signature or initials, and the Court was informed by counsel for Greece
that the Prime Ministers issued it directly to the press during a press
conference held at the conclusion of their meeting on that date. The
Turkish Government, in the observations which it transmitted to the Court
on 25 August 1976, considered it “evident that a joint communiqué does
not amount to an agreement under international law”, adding that “If it
were one, it would need to be ratified at least on the part of Turkey”
(para. 15). The Greek Government, on the other hand, maintains that a
joint communiqué may constitute such an agreement. To have this effect,
it says, “It is necessary, and it is sufficient, for the communiqué to
include—in addition to the customary forms, protestations of friendship,
recital of major principles and declarations of intent—provisions of a
treaty nature” (Memorial, para. 279). Counsel for Greece, moreover, re-
ferred to the issue of joint communiqués as “a modern ritual which has
acquired full status in international practice”.

96. On the question of form, the Court need only observe that it knows
of no rule of international law which might preclude a joint communiqué
from constituting an international agreement to submit a dispute to arbi-
tration or judicial settlement (cf. Arts. 2, 3 and 11 of the Vienna Conven-
tion on the Law of Treaties). Accordingly, whether the Brussels Commu-
niqué of 31 May 1975 does or does not constitute such an agreement
essentially depends on the nature of the act or transaction to which the
Communiqué gives expression; and it does not settle the question simply to
refer to the form—a communiqué—in which that act or transaction is
embodied. On the contrary, in determining what was indeed the nature of
the act or transaction embodied in the Brussels Communiqué, the Court
must have regard above all to its actual terms and to the particular
circumstances in which it was drawn up.

97. The relevant paragraphs of the Brussels Communiqué read as
follows:

“In the course of their meeting the two Prime Ministers had an
opportunity to give consideration to the problems which led to the
existing situation as regards relations between their countries.

They decided font décidé] that those problems should be resolved
[doivent être résolus] peacefully by means of negotiations and as

40
40 AEGEAN SEA (JUDGMENT)

regards the continental shelf of the Aegean Sea by the International
Court at The Hague. They defined the general lines on the basis of
which the forthcoming meetings of the representatives of the two
Governments would take place.

In that connection they decided to bring forward the date of the
meeting of experts concerning the question of the continental shelf of
the Aegean Sea and that of the experts on the question of air
space.”

98. In presenting the Communiqué as constituting a definitive agree-
ment between the Prime Ministers to submit the present dispute to the
Court, the Greek Government places particular emphasis on the word
“décidé” and the words “doivent être résolus” in the original—French—text
of the second paragraph. These words, it says, are words of “decision” and
of “obligation” indicative of a mutual commitment on the part of the
Prime Ministers to refer the dispute to the Court. Specifically, it claims that
the “agreement” embodied in the Communiqué “is more than an under-
taking to negotiate” and directly “confers jurisdiction on the Court”
(Memorial, Part 2, Section III, Heading A). It likewise claims that the
Communiqué “commits the parties to conclude any implementing agree-
ment needed for the performance of the obligation” (ibid, Heading B), and
that the refusal by one party to conclude such an agreement “permits the
other party to seise the Court unilaterally” (ibid, Heading C). In its view,
moreover, no implementing agreement is required by the Communiqué
which, it says, “enables the parties to resort to the Court by Application no
less than by special agreement” (ibid, Heading D). Finally, if it is consi-
dered that “a complementary agreement is a legal prerequisite for seisin of
the Court”, it maintains that “the two parties are under obligation to
negotiate in good faith the conclusion of such an agreement” (ibid., Head-
ing E).

99. The Turkish Government, in the observations transmitted to the
Court on 25 August 1976, not only denies that the Communiqué consti-
tutes “an agreement under international law” (para. 15) but also maintains
that in any event the two Governments cannot be said to have thereby
“Jointly and severally accepted the jurisdiction of the Court in the present
matter” when they have never agreed on the scope of the “matter” to be
submitted to the Court (para. 14). Examination of the text, it maintains,
shows that the intention was quite different, and that the Communiqué
was “far from amounting to agreement by one State to submit to the
jurisdiction of the Court upon the unilateral application of the other State”
(ibid.). According to the Government of Turkey:

“... itis clear that there was no commitment to submit to the Court
without a special agreement because the following paragraph said in
this connection that the two Prime Ministers had decided to accelerate
the meeting of the experts concerning the question of the continental
shelf of the Aegean Sea” (ibid).

41
41 AEGEAN SEA (JUDGMENT)

This means, in its view, that “priority was given to negotiations” on the
substance of the question of the continental shelf, and nothing was said in
that connection “even about the negotiation of a special agreement” to
submit the question to the Court (ibid.). It also points to the subsequent
efforts of Greece to secure the negotiation of such an agreement as
confirmation of the correctness of Turkey’s interpretation of the Commu-
niqué (para. 16).

100. This divergence of views as to the interpretation of the Brussels
Communiqué makes it necessary for the Court to consider what light is
thrown on its meaning by the context in which the meeting of 31 May 1975
took place and the Communiqué was drawn up. The first mention of the
Court, according to the evidence, was in a Greek Note Verbale of 27 Jan-
uary 1975, that is some four months before the meeting of the two Prime
Ministers in Brussels. In that Note the Greek Government proposed that
“the differences over the applicable law as well as over the substance of the
matter” should be referred to the Court, adding:

“Indeed, the Greek Government, without prejudice to their right to
initiate Court proceedings unilaterally, would see considerable ad-
vantage in reaching jointly with the Turkish Government a special
agreement ...” (Application, Ann. II, No. 9, emphasis added.)

101. Replying on 6 February 1975, the Turkish Government referred to
“meaningful negotiations” as “a basic method for the settlement of inter-
national disputes” and said that, because of the absence of such negotia-
tions, “the issues relating to the disputes have neither been fully identified
nor elucidated”. It then continued:

“However, in principle, the Turkish Government favourably con-
siders the Greek Government’s proposal to refer the dispute over the
delimitation of the Aegean continental shelf jointly to the Interna-
tional Court of Justice. To this effect and to elaborate the terms under
which the matter shall be referred to the said Court, Turkey proposes
high level talks to be initiated between the two Governments...”
(ibid, Ann. II, No. 10, emphasis added.)

On 10 February 1975, commenting on the Turkish reply, the Greek
Government noted with satisfaction that “the Turkish Government accept
in principle their proposal that the question of the delimitation of the
continental shelf of the Aegean Sea be submitted jointly to the Interna-
tional Court of Justice in The Hague” (ibid, No. 11, emphasis added). It
also agreed that “following suitable preparation, talks should be held in
order to draft the terms of the special agreement (compromisum) required
to that effect” (ibid.). This led the Turkish Prime Minister, when explaining

42
42 AEGEAN SEA (JUDGMENT)

the matter to the Turkish Grand National Assembly on 3 March 1975 to
say:
“The Greeks have answered positively to our proposal concerning
talks prior to our going to The Hague. These [talks] did not start yet.
The object of the talks will be the special agreement (compromis)
which will define the basis of the case.” (Memorial, para. 268.)

102. According to the information before the Court, those were the
respective positions which the two Governments had taken up a short time
before their Foreign Ministers met in Rome on 17-19 May 1975 to discuss,
inter alia, the question of the continental shelf in the Aegean Sea. Further-
more, in the light of the diplomatic exchanges, the Greek Government can
hardly have been left in any doubt as to the nature of the proposal
regarding the Court which the Turkish Government would understand to
be the subject of the discussions at the Rome meeting: namely, a joint
submission of the dispute to the Court by agreement.

103. Reference is made to the proceedings at the Rome meeting in a
later Greek Note Verbale of 2 October 1975, from which it appears that the
Greek delegation submitted a draft text of a compromis for negotiation, but
the Turkish delegation said that they were not yet ready to discuss it and
needed more time to prepare themselves. The meeting ended with the issue
by the two Foreign Ministers on 19 May 1975 of a brief Joint Communi-
qué, which included the following statements:

“The questions relating to the continental shelf of the Aegean Sea
were discussed and initial consideration was given to the text of a
special agreement concerning the submission of the matter to the
International Court of Justice...

It was agreed that the meetings between experts would be con-
tinued in the near future.” (Application, Ann. III, No. 1.)

According to the above-mentioned Note Verbale of 2 October 1975, a
committee of experts was to meet at the earliest possible date “to negotiate
the special agreement”, and to explore a Turkish idea in regard to joint
exploitation. The Turkish Government also referred to the Rome meeting,
in a Note of 18 November 1975. It there spoke of the Greek delegation
having:

“... agreed to seek a negotiated settlement of the differences, bearing
also in mind the Turkish proposal for joint exploration and exploi-
tation of resources, and to try to prepare, if necessary, a draft special
agreement for the joint reference to the International Court of Justice
of those aspects of the situation which, they might agree, were the
points of genuine disagreement between the two sides” (ibid, Ann.
IV, No. 3).

43
43 AEGEAN SEA (JUDGMENT)

104. The Court can see nothing in the terms of the Rome Communiqué
of 19 May 1975, or in the subsequent accounts of the meeting given by the
two Governments, which might indicate that Turkey was then ready to
contemplate, not a joint submission of the dispute to the Court, but a
general acceptance of the Court’s jurisdiction with respect to it. On the
contrary, the positions of the Greek and Turkish Governments on this
point appear to have been quite unchanged when, only a few days later on
31 May 1975, the two Prime Ministers began their meeting in Brussels.

105. Consequently, it is in that context—a previously expressed willing-
ness on the part of Turkey jointly to submit the dispute to the Court, after
negotiations and by a special agreement defining the matters to be
decided—that the meaning of the Brussels Joint Communiqué of 31 May
1975 has to be appraised..When read in that context, the terms of the
Communiqué do not appear to the Court to evidence any change in the
position of the Turkish Government in regard to the conditions under
which it was ready to agree to the submission of the dispute to the Court. It
is true that the Communiqué records the decision of the Prime Ministers
that certain problems in the relations of the two countries should be
resolved peacefully by means of negotiations, and as regards the conti-
nental shelf of the Aegean Sea by the Court. As appears however from
paragraph 97 above, they also defined the general lines on the basis of
which the forthcoming meetings of the representatives of the two Govern-
ments would take place and decided in that connection to bring forward
the date of the meeting of experts. These statements do not appear to the
Court to be inconsistent with the general position taken up by Turkey in
the previous diplomatic exchanges: that it was ready to consider a joint
submission of the dispute to the Court by means of a special agreement. At
the same time, the express provision made by the Prime Ministers for a
further meeting of experts on the continental shelf does not seem easily
reconcilable with an immediate and unqualified commitment to accept the
submission of the dispute to the Court unilaterally by Application. In the
light of Turkey’s previous insistence on the need to “identify” and “elu-
cidate” the issues in dispute, it seems unlikely that its Prime Minister
should have undertaken such a commitment in such wide and imprecise
terms.

106. The information before the Court concerning the negotiations
between the experts and the diplomatic exchanges subsequent to the
Brussels Communiqué appears to confirm that the two Prime Ministers
did not by their “decision” undertake an unconditional commitment to
submit the continental shelf dispute to the Court. The two sides, it is true,
put somewhat different interpretations upon the meaning of the Commu-
nique, the Turkish side insisting upon the need for meaningful negotiations
on the substance of the dispute before any submission to the Court, the
Greek side pressing for the case to be taken directly to the Court. From the

44
44 AEGEAN SEA (JUDGMENT)

first, however, the Turkish side consistently maintained the position that
reference of the dispute to the Court was to be contemplated only on the
basis of a joint submission after the conclusion of a special agreement
defining the issues to be resolved by the Court. Even the Greek Govern-
ment, while arguing in favour of immediate submission of the dispute to
the Court, referred to the drafting of a special agreement as “necessary” for
submitting the issue to the Court (Notes Verbales of 2 October and
19 December 1975, Application, Ann. IV, Nos. 2 and 4). It is also signifi-
cant that nowhere in the diplomatic exchanges or in the negotiations
between the experts does the Greek Government appear to have invoked
the Joint Communiqué as an already existing and complete, direct title of
jurisdiction. Furthermore, although in a Note Verbale of 27 January 1975,
before any Joint Communiqué existed, the Greek Government expressly
reserved its “right to initiate Court proceedings unilaterally” (presumably
having in mind the General Act), the Court has not found any mention by
Greece, prior to the filing of the Application, of the possibility that the
dispute might be submitted to the Court unilaterally on the basis of the
Joint Communiqué.

107. Accordingly, having regard to the terms of the Joint Communiqué
of 31 May 1975 and to the context in which it was agreed and issued, the
Court can only conclude that it was not intended to, and did not, constitute
an immediate commitment by the Greek and Turkish Prime Ministers, on
behalf of their respective Governments, to accept unconditionally the
unilateral submission of the present dispute to the Court. It follows that, in
the opinion of the Court, the Brussels Communiqué does not furnish a
valid basis for establishing the Court’s jurisdiction to entertain the Appli-
cation filed by Greece on 10 August 1976.

108. In so finding, the Court emphasizes that the sole question for
decision in the present proceedings is whether it does, or does not, have
jurisdiction to entertain the Application filed by Greece on 10 August
1976. Having concluded that the Joint Communiqué issued in Brussels on
31 May 1975 does not furnish a basis for establishing the Court’s juris-
diction in the present proceedings, the Court is not concerned, nor is it
competent, to pronounce upon any other implications which that Commu-
niqué may have in the context of the present dispute. It is for the two
Governments themselves to consider those implications and what effect, if
any, is to be given to the Joint Communiqué in their further efforts to arrive
at an amicable settlement of their dispute. Nothing that the Court has said
may be understood as precluding the dispute from being brought before
the Court if and when the conditions for establishing its jurisdiction are
satisfied,

45
45 AEGEAN SEA (JUDGMENT)
109. For these reasons,
THE CouRT,

by 12 votes to 2,

finds that it is without jurisdiction to entertain the Application filed by the
Government of the Hellenic Republic on 10 August 1976.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of December, one
thousand nine hundred and seventy-eight, in three copies, of which one
will be placed in the archives of the Court and the others transmitted to the
Government of the Hellenic Republic and to the Government of the
Republic of Turkey respectively.

(Signed) E. JIMENEZ DE ARECHAGA,
President.
(Signed) S. AQUARONE,

Registrar.

Vice-President NAGENDRA SINGH and Judges Gros, LACHS, MOROZOV
and TARAZI append separate opinions or declarations to the Judgment of
the Court.

Judge DE CASTRO and Judge ad hoc STASSINOPOULOS append dissenting
opinions to the Judgment of the Court.

(Initialled) E. J. DE A.
(Initialled) S. A.

46
